DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 1-19 are objected to because of the following informalities:  
Claim 1, lines 7, 8, “the member” is unclear.  Is it “the members”, “one of the members”?
Claim 10, lines 6, 7-8, “the member” is unclear.  Is it “the members”, “one of the members”?
Claim 2-9, 11-19 are included because of their dependencies
Appropriate correction is required.

Allowable Subject Matter
The following is a statement of reasons for the indication of allowable subject matter:  
CN 104853549 disclose a riveted metal middle frame, comprising: a middle plate (2), wherein the middle plate is made of aluminum alloy (magnesium-aluminum alloy)[0043], and a periphery of the middle plate is convexly provided with a convex edge  (6); and a border frame (1) riveted (cylinder, welding) to the middle plate [0047](Fig 4), wherein the border frame comprises a plurality of members (11-14) connected end to end in sequence (Fig 7b), the plurality of the members are connected end to end to form an enclosure frame structure that is sleeved on a periphery of the middle plate (Figs 7b, 1), the member is made of a metal material (stainless steel)[0015] with a hardness not less than that of aluminum alloy, the member is riveted to the periphery of the middle plate (cylinder welding)[0047](Fig 4), but does not disclose an inner side of the member is respectively provided with a slot for connecting the convex edge, and the convex edge is riveted to the slot by press-fitting the border frame.

Conclusion

Objection to the claims.
Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).
A shortened statutory period for reply to this action is set to expire TWO (2) MONTHS from the mailing date of this letter. Extensions of time may be granted under  37 CFR 1.136 but in no case can any extension carry the date for reply to this Office action beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133).
Communication
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HUNG V NGO whose telephone number is (571)272-1979.  The examiner can normally be reached on 9-5:30 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Thompson can be reached on (571) 272-2342.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 






/HUNG V NGO/Primary Examiner, Art Unit 2847